     Case 2:20-cv-00548-JTM-DPC Document 41 Filed 03/01/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA

ROLAND J. NAQUIN, JR.                      *                   CIVIL ACTION

VERSUS                                     *                   NO. 20-548

MATILDA JACK ET AL.                        *                   SECTION “H”

                                     ORDER

      The Court, having considered the Complaint, the record, the applicable

law, and the Report and Recommendation of the United States Magistrate

Judge, hereby approves the Report and Recommendation of the United States

Magistrate Judge (R. Doc. 32) and adopts it as its opinion in this matter.

Therefore,

      IT     IS   ORDERED     that   Plaintiff’s   complaint   be   DISMISSED

WITHOUT PREJUDICE as to his state law tort and/or medical malpractice

claims against Coby Dean, Haydel, and Neal;

      IT IS FURTHER ORDERED that all of Plaintiff’s remaining claims be

DISMISSED WITH PREJUDICE as legally frivolous and/or for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2) and/or 42 U.S.C. § 1997e(c)(1),

and that Defendants’ Motions to Dismiss (R. Docs. 18, 19, 29) be GRANTED

IN PART AND DISMISSED AS MOOT IN PART as stated in the

Magistrate Judge’s Report and Recommendation.
Case 2:20-cv-00548-JTM-DPC Document 41 Filed 03/01/21 Page 2 of 2




      New Orleans, Louisiana, this 1st day of March, 2021.



                              _________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE
